989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kent GALAND, Plaintiff-Appellant,v.M. W. DUFFORD, Director, Division of Motor Vehicles,Defendant-Appellee.Kent GALAND, Plaintiff-Appellant,v.M. W. DUFFORD, Director, Division of Motor Vehicles,Defendant-Appellee.
Nos. 92-2120, 93-1046.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 22, 1993

Appeals from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-91-1216-3-17AH)
Kent Galand, Appellant Pro Se.
William Lane Todd, South Carolina Department of Highways & Public Transportation, Columbia, South Carolina, for Appellee.
D.S.C.
DISMISSED IN NO. 92-2120 AND AFFIRMED IN NO. 93-1046.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
In No. 92-2120, Kent Galand seeks to appeal the district court's final judgment dismissing his declaratory judgment action.  However, he filed his notice of appeal outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or to obtain an extension of the appeal period deprives this Court of jurisdiction to consider that case.  Therefore, we dismiss the appeal in No. 92-2120.


2
In No. 93-1046, Galand appeals from the district court's order denying his motion for an extension of time in which to appeal, pursuant to Fed.  R. App.  P. 4(a)(5).  Our review of the record and the district court's opinion fails to disclose an abuse of discretion.  Therefore, we affirm in No. 93-1046.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 92-2120-DISMISSED No. 93-1046-AFFIRMED